WASHBURN, P. J.
Epitomized Opionion
Alice Campbell, employed in the department of public charities of Akron, was dismissed because of retrenchment in all city departments, The general civil service laws of the state requiring filing of charges were not complied with, the dismissal being made by the city administrator. Mrs. Campbell brings action in mandamus to compel her reinstatement and the question arises as to whether the general state civil service laws shall be applied, or those of the Akron charter, which are not the same. The charter was adopted under the state constitution and provides for dismissal of any employe “for any cause which will promote the efficiency of the service.”
1. When there is a conflict between the general civil service laws of the state and the provisions of a city charter adopted by authority of the state constitution, the provisions of the charter will govern.
2. When an employe of a city department is dismissed and the remaining employes discharge her duties competently, the dismissal of the said employe is “promoting the efficiency of the service,’’ and the chief administrator’s action cannot be reviewed by the city civil service commission.